EXHIBIT CONFIDENTIAL ASSET PURCHASE AGREEMENT BY AND AMONG MEDINA PROPERTY GROUP, LLC AND SIERRA RESOURCE GROUP, INC. Effective Date: April 23, 2010 CONFIDENTIAL TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE 1 1.1 Purchase of the Assets 1 1.2 Purchase Price 2 1.3 Excluded Liabilities 2 1.4 Purchase Price Allocation 2 1.5 Intentionally Deleted 2 1.6 Third Party Beneficiaries 3 1.7 NSR Obligations 3 ARTICLE II CLOSING 3 2.1 Closing 3 2.2 Seller Closing Deliveries 3 2.3 Buyer Closing Deliveries 3 2.4 Further Assurances 4 ARTICLE III [INTENTIONALY DELETED] 4 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER 4 4.1 Corporate Status 4 4.2 Corporate Power and Authority 4 4.3 Existing Condition 4 4.4 Title to and Sufficiency of Properties 5 4.5 Use of Assets 5 4.6 Litigation 5 4.7 Validity of Contemplated Transactions 5 4.8 Consents 6 4.9 Licenses and Permits 6 4.10 Water Requirements 6 4.11 Contracts and Commitments 6 4.12 Environmental Matters 6 4.13 Zoning 7 4.14 Tax Liabilities 7 4.15 Employee Benefit Matters 8 4.16 Compliance with Applicable Laws 8 4.17 Labor Matters 8 4.18 Non-Foreign 9 4.19 Patriot Act 9 4.20 Non-Foreign Status 9 4.21 No Undisclosed Liabilities 9 4.22 Disclosure 9 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER 9 5.1 Corporate Existence 9 5.2 Corporate Power and Authority 9 i CONFIDENTIAL TABLE OF CONTENTS (continued) Page 5.3 Validity of Contemplated Transactions 9 5.4 No Conflicts 10 5.5 Ability to Close 10 5.6 Consents 10 5.7 Brokers' Fees 10 5.8 Patriot Act 10 5.9 Information on Buyer 11 ARTICLE VI CONDITIONS PRECEDENT TO THE CLOSING 11 6.1 Conditions Precedent to Buyer's Obligations 11 6.2 Conditions Precedent to Seller's Obligations 12 ARTICLE VII COVENANTS OF THE PARTIES 12 7.1 Confidentiality 12 7.2 Due Diligence 12 7.3 Access to Information 13 7.4 Capitalization of Buyer; Protection of Shares Consideration 13 7.5 Reasonable Efforts and Cooperation; Accomplish Transaction 13 7.6 General Conduct 14 7.7 Other Restrictions 14 7.8 Further Restrictions 15 ARTICLE VIII POST CLOSING MATTERS AND COVENANTS 15 8.1 Access to Records and Persons 15 8.2 Water Rights 15 8.3 Recording Fees 16 8.4 Merger in Agreement 16 ARTICLE IX TERMINATION 16 9.1 Termination 16 ARTICLE X INDEMNIFICATION 16 10.1 Indemnification Obligation of the Seller 16 10.2 Indemnification Obligation of Buyer 17 10.3 Claims Procedures for Indemnification 18 10.4 Aggregate Liability 19 10.5 Exclusivity 19 ARTICLE XI MISCELLANEOUS 19 11.1 Expenses 19 11.2 Contents of Agreement; Parties in Interest 19 11.3 Assignment and Binding Effect 20 11.4 Waiver 20 11.5 Notices 20 11.6 No Benefit to Others 20 11.7 Schedules and Exhibits 20 ii CONFIDENTIAL TABLE OF CONTENTS (continued) Page 11.8 Severability 20 11.9 Cooperation 20 11.10Counterparts 21 11.11 Governing Law; Venue 21 11.12 Time is of the Essence 21 11.13 Delivery by Facsimile 21 11.14 Publicity 21 SCHEDULES AND EXHIBITS Schedules Schedule 1.1a Mining Claims and Mill Sites Schedule 1.1b Machinery, Equipment, Etc. Exhibits Exhibit AForm of Deed and Bill of Sale Exhibit BState of Arizona & Federal Permits Exhibit CWater Rights Exhibit DBylaws of Buyer iii CONFIDENTIAL ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into on this 23th day of April 2010 (the “Effective Date”), by and between Medina Property Group, LLC, a Florida limited liability company (the “Seller”) and Sierra Resource Group, Inc., a Nevada corporation (the “Buyer”). Preliminary Statements WHEREAS, the Chloride Copper Project, located near Kingston, Arizona, is a former copper producer comprised of a mineral deposit and some infrastructure, including (i) a small open pit mine, (ii) an SX/EW plant, (iii) a leach pad with mineralized material for heap leaching, (iv) a pad with tailings from previous mining and processing, (v) three small low grade stockpiles, and (vi) mine infrastructure including some buildings, office trailer and equipment, which may have to be repaired or replaced (the “Mine”). WHEREAS, the Seller is conducting work to assess the economics of putting the Mineback into production and is the owner of certain permits, rights and equipment with respect to the Mine which the Buyer is interested in purchasing. WHEREAS, the Buyer is a publicly traded entity. WHEREAS, the Buyer wishes to purchase the Assets (as defined below) for the purchase price set forth herein and upon and subject to the terms and conditions hereinafter set forth. WHEREAS, the Buyer shall assume no trade obligations, indebtedness of any kind, bank drafts or other liabilities of the Seller, contingent or otherwise, unless specified herein. WHEREAS, in consideration of the mutual agreements, representations, warranties, covenants and agreements herein contained, and for other good and valuable consideration, the receipt and sufficiency of all of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I PURCHASE AND SALE 1.1 Purchase of the Assets. At the Closing (defined below), on the terms and subject to the conditions set forth in this Agreement, the Seller will validly and effectively, grant, sell, convey, transfer, assign and deliver to the Buyer, free and clear of all liens, pledges, security interests, charges, claims, restrictions and other encumbrances or defects of title of any nature whatsoever, and the Buyer will purchase and acquire from the Seller, an undivided eighty percent (80%) of Seller’s right, title and interest, as of theClosing Date (defined below), in and to all of the Seller’s properties and assets including, but not be limited to, those assets set forth below relating to the Mine (collectively, the “Assets”): 1 CONFIDENTIAL The 37 unpatented lode mining claims, the 14 unpatented mill sites, and the processing equipment and other property, excluding the Retained Interest, described on Schedules 1.1(a) and 1.1(b) all AS-IS and WHERE-IS, without express or implied warranty of any kind, the permits and approvals described on Exhibit “B”, excluding the Retained Interest (the “Permits”), and the water rights described on Exhibit “C”, excluding the Retained Interest (the “Water Rights”). Buyer acknowledges and agrees that the Assets do not include the remaining non-dilutable, non-divisable twenty percent (20%) of Seller’s right, title and interest (the “Retained Interest”), retained by Seller or its designee(s) or assigns, which is specifically excluded from this Agreement. 1.2 Purchase Price. In consideration for the purchase of the Assets set forth above, the Buyer will pay Twelve Million Seven Hundred Fifty Thousand (12,750,000)shares of common stock of Buyer issued to Seller or its assignees (the “Shares Consideration” or the “Purchase Price”) as follows: (a) The Shares Consideration shall be delivered at the Closing. (b) Notwithstanding anything to the contrary contained herein, the Parties recognize that the sum of One Hundred Twenty Five Thousand Dollars ($125,000.00) is due and owing to the original seller for the purchase of the equipment where the Mine is located.This sum shall also be paid to Seller by Buyer at Closing within 90 days, and is part of the Purchase Price. 1.3 Excluded Liabilities.The Buyer will assume no liabilities, obligations or commitments of the Seller, including without limitation any trade obligations, bank debt, or claims of any kind other than the NSR Obligations defined below.The Seller retains all other liabilities that relate to the Mine or the Assets that result from or arise out of any event, occurrence, transaction, action or inaction occurring prior to the Closing, including without limitation liabilities under any “employee pension benefit plan” or “employee welfare benefit plan” as those terms are defined in Sections 3(1) and 3(2) of the Employee Retirement Income Security Act of 1974 as amended, any product liability, warranty or other claims arising out of or relating to any product manufactured, distributed or sold by the Seller at any time before Closing, and any claims relating to patent or trademark infringement, taxes, workers compensation, real estate or environmental, health or safety matters. 1.4 Purchase Price Allocation. The Purchase Price shall be allocated among the equipment comprising the Assets in accordance with an allocation schedule which will be prepared prior to the Closing by the Buyer, subject to Seller approval and, which schedule will be prepared in accordance with the United States Internal Revenue Code (the “Code”).In connection with the determination of the foregoing allocation schedule, the parties shall cooperate with each other and provide such information as any of them shall reasonably request.The parties will each report the federal, state and local and other tax consequences of the purchase and sale contemplated hereby (including the filing of Internal Revenue Service Form 8594) in a manner consistent with such allocation. 1.5 [Intentionally Deleted] 2 CONFIDENTIAL 1.6Third Party Beneficiaries.This Agreement is between the parties hereto only and nothing herein shall establish any enforceable rights, legal or equitable, in any person other than the Buyer and the Seller, including any employee of either such party. 1.7NSR Obligations. The following Net Smelter Return (“NSR”) obligations are royalty payments made by a producer of metals based on gross metal production from the property, less deduction of certain limited costs including and limited to: smelting, refining, transportation and insurance costs, (if any), and is paid Quarterly to the NSR recipients defined herein (copies of which have been provided by Seller to Buyer and subject to which Buyer takes the Assets): (i) Coach Capital LTD, 1% NSR on all ore for a period of 5 years (ii) MayLink (May Lion, Inc., Xing-Lung Road, Sec. 1, #257, 2F Taipei, Taiwan) 7.5% NSR all ore.Buyer shall assume all of the aforementioned payment obligations upon the Closing. ARTICLE II CLOSING 2.1Closing.The
